Citation Nr: 9902060	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

In a letter dated July 5, 1983, the appellant expressed 
disagreement with a regional office letter of June 13, 1983, 
which informed him that his application for disability 
compensation had been disallowed.  This matter is referred to 
the regional office for whatever action is deemed 
appropriate.


FINDINGS OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The criterion of veteran for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

By affidavit, received in May 1982, the appellant stated that 
he was inducted into the Magsaysay guerrilla unit in 
September 1942.  The appellant provided a detailed list of 
his movements and activities from that time until December 
1944 including a period of imprisonment from August to 
December 1943.  He reported that he took care of and guarded 
United States Navy personnel and escorted them until they 
were picked up by a Navy plane in November 1944.  He stated 
that he became sick with malaria in December 1944 until May 
1945, which prevented him from reporting to the mobilization 
center in Pampanga.  

The record contains the September 1982 affidavit of E.C.S., 
who indicated that he was a member of the Magsaysay guerrilla 
unit and knew that the appellant had been sick with malaria 
from December 1944 to May 1945.  The affidavit of S.C.C., 
also dated in September 1982, indicated that he knew that the 
appellant was a member of the Magsaysay guerrilla unit and 
was inducted in September 1942.  S.C.C. stated that the 
appellant suffered from malaria from December 1944 to May 
1945.  The affidavit of L.M.R., dated in October 1982, 
indicated that he was a sector commander in the Magsaysay 
guerrilla unit and knew that the appellant had been inducted 
in September 1942 and suffered from malaria from December 
1944 to May 1945.  

The appellant submitted a second affidavit, dated in 
September 1982, indicting that while performing his duties as 
an intelligence agent of his guerrilla unit, he contracted 
malaria in early 1944 and was treated at the Pamatawan 
Emergency Hospital in January 1945.  

In February 1983, the appellant also submitted a roster of 
Commando Troop 2, Magsaysay guerilla forces, Zambales 
military district, which indicated that he served as a 
private in intelligence.  

In October 1983, the U.S. Army Reserve Components Personnel 
and Administration Center (ARPERCEN) certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Based on this 
certification, the RO denied the appellants claim by 
decision, dated in November 1983.  

The record contains several letters from the appellant to 
President George Bush asserting that the appellant had 
participated in rescue efforts involving the President and 
other U.S. servicemen, who crashed in the Nagsasa mountain 
ranges, and requesting certification of the appellants 
military service.  

In his VA Form 9, substantive appeal, received in November 
1997, the appellant requested a personal hearing before the 
Board in Washington, D.C.  By letter received in March 1998, 
the appellant stated that he did not want to be in attendance 
at a personal hearing.  

By memorandum dated in January 1998, the RO indicated that 
ARPERCEN had repeatedly informed VA that unless the appellant 
reported personal data (such as name) which was different 
from that which was previously provided for verification, 
there was no value in resubmitting a request for 
reverification.  

Following certification of the appellants claim to the Board 
in January 1998, the appellant submitted several documents, 
received in February 1998, directly to the Board.  These 
documents included duplicates of documents already of record 
as well as an October 1990 affidavit from the appellant 
detailing his activities from August 1942 to January 1945.  
The appellant also submitted affidavits, dated in October 
1990, from S.L.M. and P.R.M., who indicated that the 
appellant had served as an intelligence agent for the 
Magsaysay guerrilla forces.  


II. Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  The term veteran of any war means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (1998).  
Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.9(a) and (d) (1998).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  The Court of Veterans Appeals has held that 
the Secretary has lawfully promulgated regulations making 
service department findings binding on the VA for purposes 
of establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The Board notes that the appellant submitted affidavits and 
Philippine service records to the Board within 90 days of 
certification of his appeal from the RO.  However, this 
evidence is not pertinent to the issue of basic eligibility 
as the Board is bound by the finding of the service 
department.  As noted in the memorandum for file, dated in 
January 1998, ARPERCEN has informed VA that unless the 
appellant submits personal data (such as name) which is 
different that that which was previously verified, there is 
no value in resubmitting a request for reverification.  The 
evidence submitted by the appellant does not indicate 
different personal information for the appellant.  Therefore, 
referral to the RO is not necessary.  See 38 C.F.R. § 
20.1304.

In the instant case, the service department has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by the finding of the service department, 
and thus finds that the appellant did not have recognized 
service so as to confer eligibility for VA benefits.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellants claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for VA benefits is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
